NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                  Argued July 6, 2016 
                                Decided August 16, 2016 
                                             
                                         Before 
 
                         RICHARD A. POSNER, Circuit Judge          
                          
                         DIANE S. SYKES, Circuit Judge 
                          
                         DAVID F. HAMILTON, Circuit Judge
 
No. 16‐1145 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Northern District of Indiana, 
                                                South Bend Division. 
      v.                                         
                                                No. 3:15CR16‐001 
ANTHONY SHOCKEY,                                 
      Defendant‐Appellant.                      Robert L. Miller, Jr., 
                                                Judge. 
 
                                       O R D E R 

       Anthony Shockey appeals his within‐Guidelines, 40‐month sentence for 
possessing a firearm as a felon, 18 U.S.C. § 922(g)(1). He had sought a sentence below the 
Guidelines because in his view alcoholism was the root cause of his lengthy criminal 
history and with treatment he would be unlikely to commit more crimes. The district 
court rejected this argument and instead sentenced him at the high end of the Guidelines 
range because there was no evidence that he would remain sober and his alcoholism 
made him more likely to reoffend. Shockey now contends, contrary to the evidence in 
the record, that the district court failed to address his argument regarding his 
alcoholism. We affirm. 
No. 16‐1145                                                                            Page 2 
 
        Shockey sold a stolen rifle to a confidential informant while police officers 
watched and listened nearby. He pleaded guilty to one count of possessing a firearm as a 
felon, 18 U.S.C. § 922(g)(1).   

       A probation officer calculated a Sentencing Guidelines range of 33 to 41 months’ 
imprisonment based on an offense level of 13 and a criminal‐history category of VI. 
Shockey’s criminal history dated back to 1978 and included 28 separate convictions, 8 of 
which received criminal‐history points. The convictions receiving points were for 
marijuana possession, attempted escape from prison, two instances of battery resulting 
in injury, and four alcohol‐related driving offenses. Shockey did not object to these 
calculations. 

       The presentence report also recounted Shockey’s history of alcohol abuse. 
Shockey, now 54, started drinking at age 14 to cope with depression and anxiety and by 
age 16 was using alcohol daily. He described himself as a “binge drinker,” consuming 
20 to 30 beers per night, multiple times each week. He reported becoming violent when 
he drank. He sought treatment for his substance abuse twice, first in 1987 and again in 
2006, but he continued drinking until his arrest in this case in February 2015. He 
reported receiving mental‐health treatment throughout his life, most recently in 2012 
and 2013. 

       Shockey argued before the district court that his struggle with alcohol abuse 
warranted a lower sentence. He contended, first, that his criminal history was overstated 
because many of his crimes stemmed from his alcoholism (in the words of his lawyer, he 
“gets drunk and . . . does stupid things”) rather than malice or a violent propensity. 
Second, he asserted that he was less likely to reoffend than in the past because he had 
started taking medication for the mental‐health conditions underlying his alcohol abuse. 
Finally, he insisted that addiction is involuntary and that imprisonment would not deter 
alcohol abuse or “alcoholic crimes.” 

        The district court acknowledged Shockey’s alcoholism but rejected the argument 
that it should be treated as a mitigating factor. The court believed that “anger issues” 
also contributed to Shockey’s criminal past. The court thought that Shockey’s criminal 
history might even be understated given the number of convictions that received no 
points. Though the court agreed that Shockey would be less likely to reoffend if he could 
manage his addiction, the court doubted that his 29th criminal conviction was any more 
likely than the previous 28 to curb his alcoholism, given that he had received 
mental‐health treatment only two years before committing this crime. The current crime, 
the court added, had nothing to do with alcohol. The court further noted that Shockey 
No. 16‐1145                                                                          Page 3 
 
committed this crime while he was serving home detention from a prior crime. Based on 
Shockey’s “lengthy criminal record and lengthy history of substance abuse,” the court 
found him “far more likely than the average offender to commit future crimes.” A 
below‐Guidelines sentence, the court concluded, was “too short to reflect [his] history 
and the risk that [he] pose[d] to others.” Near the close of the hearing, the judge asked 
Shockey’s counsel whether he had “touched on each of the points that [counsel] raised,” 
and counsel replied, “yes.” 

       On appeal Shockey first argues that the district court procedurally erred by not 
addressing his mitigating argument regarding alcoholism. He asserts that the court 
“engaged in no analysis” and “brushed off” the argument with one sentence about his 
criminal history. But a defendant waives any challenge to the court’s consideration of 
mitigating arguments if defense counsel confirms when asked that he is satisfied with 
the court’s explanation—as was the case here. See United States v. Cruz, 787 F.3d 849, 850 
(7th Cir. 2015); United States v. Garcia‐Segura, 717 F.3d 566, 568–69 (7th Cir. 2013). 
Shockey replies that there is no waiver because the court’s question was “a far cry from 
asking whether the defense is satisfied that the court has actually addressed the main 
defense arguments.” Although generic questions (e.g., “Anything else?”) will not suffice 
for waiver, see United States v. Speed, 811 F.3d 854, 857–58 (7th Cir. 2016), challenges to a 
failure to address arguments in mitigation are waived as long as it is clear, as here, that 
defense counsel understood the court to be asking whether he was satisfied with its 
explanation, see United States v. Rosales, 813 F.3d 634, 638 (7th Cir. 2016); United States v. 
Modjewski, 783 F.3d 645, 654 (7th Cir. 2015) (argument waived where court stated: “[I]f 
you feel that there was something that I needed to address specifically, . . . I would be 
happy to do so.”).   

        Even if the argument had not been waived, it is frivolous and misrepresents the 
record. The district court acknowledged and rejected Shockey’s mitigating argument 
with a lengthy explanation that alcohol addiction increased the likelihood of reoffending 
and did not excuse his extensive criminal history. This explanation was more than 
enough to reflect that the court meaningfully considered his argument. See United States 
v. Jones, 798 F.3d 613, 618 (7th Cir. 2015); United States v. Boatman, 786 F.3d 590, 595–96 
(7th Cir. 2015). 

       Shockey also argues that his sentence is substantively unreasonable because the 
court neither addressed his mitigating argument nor properly weighed the factors under 
18 U.S.C. § 3553(a). But Shockey’s within‐Guidelines sentence is presumptively 
reasonable, and “[t]o sustain the presumption, a district court need provide only a 
No. 16‐1145                                                                             Page 4 
 
justification for its sentence adequate to allow for meaningful appellate review and to 
promote the perception of fair sentencing.” United States v. Horton, 770 F.3d 582, 585 
(7th Cir. 2014) (quoting United States v. Pilon, 734 F.3d 649, 656 (7th Cir. 2013)). Shockey 
has not rebutted this presumption. The district court addressed the § 3553(a) factors 
when it noted that a “circumstance” of the crime was that Shockey committed it while 
serving home detention for another crime and explained that Shockey’s long history of 
crime and alcohol addiction made him more likely to reoffend and thus warranted a 
longer sentence to protect the public. See United States v. Moreland, 703 F.3d 976, 988–89 
(7th Cir. 2012) (noting that “criminals addicted to drugs are at risk for recidivism 
induced by their need to feed their habit” and “anything that increases the risk of 
recidivism argues for a longer sentence”); United States v. Ramirez‐Gutierrez, 503 F.3d 643, 
646–47 (7th Cir. 2007). 

                                                                                 AFFIRMED.